United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-58
Issued: May 1, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 14, 2014 appellant filed a timely appeal from the September 17, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden to establish a recurrence of disability
beginning January 16, 2014 causally related to his July 13, 2006 work injury.
FACTUAL HISTORY
On July 13, 2006 appellant, a 47-year-old letter carrier, sustained a traumatic injury in the
performance of duty when he was involved in a motor vehicle accident. OWCP accepted his
claim for neck and lumbar sprains, herniated discs at C3-6, depressive disorder related to a
1

5 U.S.C. § 8101 et seq.

medical condition, pain disorder associated with psychological and general medical condition,
spinal stenosis in the cervical region, impotence of organic origin, and hypertension not
otherwise specified. Appellant underwent spinal surgeries in 2008 and 2011.
Appellant returned to full-time limited duty in June 2013. He claimed compensation for
wage loss, however, beginning January 16, 2014.
Appellant was seen in the emergency room on January 17, 2014 for upper back/bilateral
shoulder/neck pain that gradually worsened “in the setting of frequent pushing/pulling of heavy
drawers at this place of employment.” He was diagnosed with muscle strain and prescribed
medication and a heating pad. Appellant was advised to limit his heavy pushing/pulling for four
to six weeks.
Dr. Lance La Certe, a clinical psychologist, saw appellant on January 22, 2014.
Appellant was having increased pain from pulling trays at work, so he left early from work. He
stated that he received a prescription for being taken off work and was given restrictions not to
pull trays for the next four to six weeks. Appellant advised that he was requested to attend a
meeting with the supervisor’s boss. He insisted on union representation, and when a union
representative was not present, he became increasingly agitated. When told they were going to
set up a telephone conversation, appellant felt that he was being lied to and manipulated.
Appellant indicated that he was feeling agitated and needed to leave. The main supervisor
stepped in front of him and told him he was not going anywhere and would be absent without
leave if he did. Appellant felt harassed and intimidated but ultimately signed papers and left. He
stated that he was tired of dealing with the harassment.
Appellant was seen at the emergency room on January 27, 2014 and received a note
stating that he could return to work starting February 9, 2014.
Dr. Alexander H. Zimmer, a Board-certified neurologist, noted on February 3, 2014 that
appellant had experienced a recent flare-up of cervical pain and headaches “apparently due to
increased physical activity at work between Christmas and New Year’s.
Appellant followed up with Dr. La Certe on February 6, 2014. Dr. La Certe noted that
appellant’s mental status continued to be compromised with the ongoing conflicts he had with
the employing establishment.
Appellant saw Dr. La Certe again on February 20, 2014. He discussed the recent meeting
with a manager and his immediate supervisor. Appellant left the meeting and again expressed
his unwillingness to work in the most recent environment. Dr. La Certe noted that appellant
continued to be embroiled in conflict with the employing establishment and felt that he was not
being adequately represented by his union.
Appellant saw Dr. Sheldon Goldberg, a Board-certified physiatrist, on February 25, 2014.
He told Dr. Goldberg that he was very frustrated with his “hostile work environment.”
On March 3, 2014 appellant saw Dr. Zimmer for clarification of his return to work status
from both a medical and psychiatric point of view. It was Dr. Zimmer’s impression that
appellant had a recent flare-up of pain symptoms in the posterior neck and upper trapezius, as
2

well as headaches associated with increased work activities between Christmas and New Year’s.
Records from Dr. La Certe, as well as the history appellant was reporting, indicated that
appellant had flare-ups of his depression and anxiety symptoms in the past associated with issues
with specific supervisors and other personnel at work. Dr. Zimmer advised that appellant’s
return to work would be contingent on improvement in his depression.
In a decision dated March 25, 2014, OWCP denied appellant’s disability claim. It
explained that unless he was taken off work for the medical conditions that were accepted as
work related, the period of disability he claimed was not compensable. OWCP noted that
Dr. Zimmer offered no objective findings to support any disability for work. His report was
based entirely on appellant’s subjective complaints of pain.
On April 15, 2014 Dr. La Certe found that the stress of appellant performing his duties
exacerbated his depression and anxiety. Based on appellant’s report, Dr. La Certe had no
evidence that the deterioration of appellant’s mental status was due to a new injury. “I am
continuing to treat this as a recurrence of [appellant’s] depression and pain disorder symptoms.”
Dr. La Certe noted that Dr. Zimmer’s identification of a flare-up of pain symptoms associated
with increased work activities supported his impression of a continuation of appellant’s original
injuries.”
On June 12, 2014 appellant described to Dr. Zimmer a flare-up of his depression earlier
in the year. This was felt to be related to his response to the flare-up of pain symptoms
associated with his work activities over the week between Christmas and New Year’s.
Dr. Zimmer noted that appellant had stress at work dealing with supervisors. “This would also
be a contributing factor to his depression. I would consider this a recurrence of [appellant’s]
depression and pain disorder syndrome.”
OWCP referred appellant to Dr. John D. Douthit, a Board-certified orthopedic surgeon.
On June 18, 2014 Dr. Douthit related appellant’s history and his findings on physical
examination. He reviewed OWCP’s statement of accepted facts and appellant’s medical records.
It was Dr. Douthit’s opinion that appellant could work sedentary duty with restrictions of no
lifting over 10 pounds. He noted that the reason appellant was giving for his inability to work -headaches and back spasms -- could not be objectively verified. Dr. Douthit found no objective
physical findings that would support total disability.
OWCP also referred appellant to Dr. Randolph W. Pock, a Board-certified psychiatrist,
who evaluated appellant on August 8, 2014. Dr. Pock related appellant’s history and complaints.
He described the results of testing and examination. It was Dr. Pock’s opinion that appellant had
a psychiatric condition as a result of his injury. He agreed with Dr. La Certe and Dr. Douthit that
appellant’s symptoms, by themselves, did not prevent him from working. Since appellant’s
allegations of a hostile work environment, in which he was asked to exceed his physical
restrictions, were not accepted as factual by OWCP, Dr. Pock could not comment on that portion
of appellant’s statement. Dr. Pock concluded that appellant was capable of working with the
physical restrictions he was given “in a situation which he does not find hostile or threatening.”
On August 14, 2014 the employing establishment contended that appellant’s absence
from work beginning January 16, 2014 was due to administrative issues and not to a worsening

3

of the accepted injuries. It explained that he was to perform his limited duties at his discretion.
Appellant did not do any one task for extended periods of time, as the attending physician
limited most of his physical activities to “as tolerated.”
The employing establishment also explained that appellant’s duties did not change. The
November 2013 assignment did not add more duties; it only provided more details about the
duties he had been performing since June 2013. With respect to appellant’s allegation of
frequently pushing and pulling heavy drawers, the employing establishment explained:
“[Appellant] refers to an assignment whereby he was tasked with locating a
missing document in the filing system. There are approximately 600 files in the
filing system, however, [he] was never tasked with accessing every file.
[Appellant] was asked to look in the files he recently added documents in to see if
the missing document had been misfiled. This task did not require him to
constantly pull and push to look in the files. [Appellant] would have to pull the
file drawer out, reach in and retrieve the individual file folder, open it to see if the
documents were in it then replace the file folder and repeat until he either needed
to move to another task to stay within his restrictions of ‘as tolerated’ or he was at
the end of that file drawer then push the drawer back into the filing system. [He]
did not perform this task for an extended period of time each day.”
The employing establishment noted that appellant presented new restrictions, dated
January 17, 2014. The manager scheduled a meeting with him on January 21, 2014 to offer a
new modified assignment based on the new restrictions, but he walked out of the meeting stating
that he was not comfortable meeting the manager. Appellant did not return. The employing
establishment added that there was no incident with appellant’s supervisor or other workers. The
manager conducted an investigative interview with him on January 10, 2014, but it was
determined that discipline was not warranted. She tried to schedule other meetings with him, but
appellant refused to report to work. The manager advised that these were administrative actions.
In a decision dated September 17, 2014, an OWCP hearing representative affirmed the
denial of appellant’s disability claim. The hearing representative found that he had failed to
submit probative and reliable evidence sufficient to establish the occurrence of an objective
change in the nature and extent of his injury-related conditions or a verifiable change in the
nature and extent of his light-duty job requirements.
The hearing representative found the case file devoid of a well-reasoned medical opinion,
based on a complete and accurate factual and medical history, explaining how and why any of
the accepted medical conditions worsened on or around January 16, 2014 such that appellant
could no longer continue working in the modified full-time position he had held since June 2013.
The hearing representative further found that appellant had not established a factual basis
for the alleged increase in work duties. He found that appellant’s description of the physical
requirements of searching for a specific document was inconsistent with the statement provided
by the employing establishment. The hearing representative found that appellant’s allegation
was of diminished credibility and could not be accepted as factual. This in turn diminished the

4

probative value of opinions given by physicians that appellant was unable to continue working
due to an increase in his pain symptoms brought on by this specific work activity.
Further, the hearing representative found the case file devoid of evidence to support
appellant’s allegations of a hostile work environment. As he provided no substantial, reliable, or
probative evidence supportive of his allegations of harassment or abuse, the hearing
representative found that Dr. Le Certe’s opinion was based on a unsubstantiated factual history
and was therefore of diminished probative value.
On appeal, appellant submits a packet of information concerning billing charges and
collection efforts. He argues the hearing representative had a conflict of interest, as he was once
an OWCP claims examiner. Appellant indicates that the job offer was in error. He states that,
when he performed the job, he experienced muscle spasm, increased neck pain, lower back pain,
and persistent headache. Appellant notes that he and his attorney responded to the employing
establishment’s submissions. He indicates that a directive to input data and update records into
the computer was a direct violation of his work-related injury (restrictions). Therefore, appellant
states, the employing establishment created a hostile work environment. He had requested an
ergonomic workstation evaluation. There was a disregard of appellant’s work-related injury. He
was denied the ergonomic evaluation.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 “Disability” means the incapacity, because
of an employment injury, to earn the wages the employee was receiving at the time of injury. It
may be partial or total.3
A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.4
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a light-duty position, or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
of establishing by the weight of the reliable, probative, and substantial evidence a recurrence of
total disability and show that he or she cannot perform such light duty. As part of his or her
burden, the employee must show a change in the nature and extent of the injury-related condition
or a change in the nature and extent of the light-duty job requirements.5

2

Id. at § 8102(a).

3

20 C.F.R. § 10.5(f).

4

Id. at § 10.5(x).

5

Terry R. Hedman, 38 ECAB 222 (1986).

5

ANALYSIS
The record shows that appellant accepted and returned to full-time limited duty in
June 2013. He would later file claims alleging total disability for work beginning January 16,
2014 due to the injury he sustained on July 13, 2006. Appellant therefore has the burden to show
a change in the nature and extent of his injury-related condition or a change in the nature and
extent of his light-duty job requirements.
More specifically, appellant must show that his inability to work beginning January 16,
2014 was caused by a spontaneous change in an accepted medical condition without an
intervening injury or new exposure in the work environment that caused the illness. However,
there is no indication in the record that his accepted medical conditions naturally progressed or
spontaneously worsened to the point that he could no longer perform his limited duty. Appellant
instead informed the emergency room on January 17, 2014 that his upper back/bilateral
shoulder/neck pain gradually worsened from frequent pushing and pulling of heavy drawers at
work. While this might be relevant to a new occupational disease claim, it does not support that
a spontaneous recurrence of disability caused the July 13, 2006 work injury as claimed.
Appellant indicated that his exposure to new employment factors were responsible for his
inability to work beginning January 16, 2014.
Appellant told Dr. La Certe, the clinical psychologist, that the increased pain appellant
experienced from pulling and pushing file cabinet drawers caused him to leave early from work.
He then explained that he became increasingly agitated during a meeting with the manager and
needed to leave, but she stepped in front of him and told him that he was not going anywhere,
and if he did leave, he would be considered absent without leave. Appellant felt harassed and
intimidated and never returned to work. He noted that he was tired of dealing with the
harassment.
Appellant attributed his alleged inability, or unwillingness, to continue working to the
interaction he was having with management. This does not support a natural progression or
spontaneous worsening of the accepted emotional conditions and it does not support that the
July 13, 2006 work injury caused a recurrence of disability.
Other medical reports confirmed that appellant did not attribute his inability to work
beginning January 16, 2014 to a spontaneous change in his accepted medical conditions. He told
Dr. Zimmer, the neurologist, that he had experienced a recent flare-up of cervical pain and
headaches apparently due to increased physical activity at work between Christmas and New
Year’s. Dr. Le Certe noted that appellant’s mental status continued to be compromised with the
ongoing conflicts he had with the employing establishment. When appellant saw Dr. La Certe
on February 20, 2014, he discussed how he had another meeting with management, but he again
left the meeting unwilling to work in that environment. Dr. La Certe noted that appellant
continued to be embroiled in conflict with the employing establishment and felt that he was not
being adequately represented by the union.
Appellant thereby attributed his frustration to a hostile work environment. He did not
allege that his accepted emotional conditions naturally progressed or spontaneously worsened to
the point that he could no longer perform his limited-duty assignment. Dr. La Certe and

6

Dr. Zimmer would later use the word “recurrence” to support appellant’s inability to work, but
they both also associated his disability with his exposure to recent work activities.
Dr. Douthit, the second-opinion orthopedic surgeon, and Dr. Pock, the second-opinion
psychiatrist, did not address appellant’s disability beginning January 16, 2014. Their reports
have little bearing on whether appellant suffered a recurrence of disability causally related to the
July 13, 2006 work injury.
With respect to whether appellant has shown a change in the nature and extent of his
light-duty job requirements, he pointed to changes in the language on the offers of limited duty.
For example, he noted the addition of data entry duties in November 2013, which did not appear
on the June 2013 offer. The employing establishment explained, however, that appellant’s duties
did not change; the offer simply better reflected what he had already been doing. More to the
point, the evidence contemporary to his January 16, 2014 work stoppage did not support that he
could no longer continue his limited-duty assignment because of data entry duties.
Appellant instead told his health care providers that he had frequently been pushing and
pulling heavy drawers at work. This represented no change. Appellant’s duties always included
pushing and pulling “as tolerated.” He was asked to look for a particular document, but this
again represented no change in his duties, because filing was already a part of his duties.
Further, the hearing representative found that appellant’s description of the physical
requirements of searching for the document was inconsistent with the statement provided by the
employing establishment, and therefore his account of events lacked credibility.
The Board finds that appellant has not met his burden to establish that he sustained a
recurrence of disability beginning January 16, 2014 causally related to his July 13, 2006 work
injury. Appellant has failed to show a change in the nature and extent of his injury-related
condition or a change in the nature and extent of his light-duty job requirements. Accordingly,
the Board will affirm OWCP’s September 17, 2014 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
The information appellant has submitted to the Board relating to billing charges and
collection matters has no bearing on his appeal. His arguments fail to address the issue raised by
his claims for wage-loss compensation, namely, whether he could no longer continue his limitedduty assignment beginning January 16, 2014 because of the injury he sustained on July 13, 2006.
The primary issue is whether the accepted medical conditions he sustained on July 13, 2006
spontaneously changed or whether the employing establishment truly changed his modified
assignment such that it was no longer medically suitable. On this issue, appellant has not met his
burden of proof. In addition, he has not shown that the hearing representative was biased or
issued a decision that was not supported by the evidence of record. Indeed, based on its own
review of the evidence, the Board affirms the decision of the hearing representative denying
appellant’s recurrence claim.

7

CONCLUSION
The Board finds that appellant has not met his burden to establish a recurrence of
disability beginning January 16, 2014 causally related to his July 13, 2006 work injury.
ORDER
IT IS HEREBY ORDERED THAT the September 17, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 1, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

